Citation Nr: 0525165	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-16 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
August 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed that his diagnosed bipolar disorder 
is due to the head injury he sustained in service.  A May 
1971 service medical record revealed that the veteran was in 
a car accident and sustained laceration of the right side of 
his scalp.  Under the circumstances of this case, a VA 
examination is necessary to determine whether the veteran's 
in-service head injury is in anyway related to his current 
psychiatric disorder.  

Additionally there appear to be outstanding medical records.  
In his August 1999 VA authorization form, the veteran 
indicated that he was hospitalized for depression in 1986 at 
the VA Hospital in Seattle, Washington and at the VA Hospital 
(American Lake) in Tacoma, Washington from 1990 to 1997.  In 
a November 2002 authorization, the veteran stated that he was 
treated at the VA Hospital in White City, Oregon in June 
1998.  He also indicated that he was treated at Psychiatric 
Federal Way in Washington in August 1995.  All these records 
need to be obtained and associated with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
outstanding treatment records for his 
psychiatric disorder.  The RO should 
contact the VA Hospital in Seattle, 
Washington and request the veteran's 1986 
treatment records, the VA Hospital 
(American Lake) in Tacoma, Washington and 
ask for records from 1990 to 1997, and 
the VA Hospital in White City, Oregon for 
June 1998 records.  The RO also should 
communicate with Psychiatric Federal Way 
in Washington and seek the veteran's 
August 1995 medical records.  If 
necessary, the RO should ask the veteran 
for further information on Psychiatric 
Federal Way and then obtain the pertinent 
records.  

2.  Afterwards, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of his bipolar disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file (to specifically include service 
medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that his current bipolar 
disorder is related to service.  A 
detailed rationale for all opinions 
expressed should be furnished.

3.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and determine if the benefit sought can 
be granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




